Citation Nr: 0334949	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  97-29 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for postoperative left 
forehead scarring, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1969 to February 
1972, and from May to July 1975.

This appeal arises from an October 1996 rating action that 
increased the rating for the veteran's postoperative left 
forehead scarring from 0 percent to 10 percent.  A Notice of 
Disagreement with the 10 percent rating was received in 
September 1997, and a Statement of the Case (SOC) was issued 
in October 1997.  A Substantive Appeal was received 
subsequently in October 1997.  In February 1998, the veteran 
testified at a hearing before a hearing officer at the RO; a 
transcript of the hearing is of record.  A Supplemental SOC 
(SSOC) was issued in September 1998.

In April 2000, the Board of Veterans' Appeals (Board) 
remanded, to the RO, the issue of a rating in excess of 10 
percent for postoperative left forehead scarring for further 
development of the evidence and for due process development.  
In August 2000, the RO continued the denial of a rating in 
excess of 10 percent for postoperative left forehead 
scarring.  

In January 2001, the Board again remanded the issue of a 
rating in excess of          10 percent for postoperative 
left forehead scarring to the RO for further development of 
the evidence and for due process development.  In November 
2001, the RO continued the denial of a rating in excess of 10 
percent for postoperative left forehead scarring.  

Pursuant to the provisions of 38 C.F.R. § 20.903(c) (2003), 
in September 2003, the Board notified the veteran and his 
representative of a change in the law pertaining to his claim 
that had occurred subsequent to the RO's issuance of the last 
SSOC in November 2001.




REMAND

Unfortunately, the Board finds that another remand is needed 
in this case.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.    

In this regard, the Board notes that the VCAA requires the VA 
to make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
rating skin diseases, as set forth in 38 C.F.R. § 4.118, 
Diagnostic Codes (DCs) 7800-7833.  See 67 Fed. Reg. 49596-
49599 (July 31, 2002).  Thus, adjudication of the claim for a 
rating in excess of 10 percent for postoperative left 
forehead scarring in this case must involve consideration of 
both the former and revised applicable rating criteria, with 
due consideration given to the effective date of the change 
in criteria (see VAOPGCPREC 03-00; 65 Fed. Reg. 33422 
(2000)).  Given the intervening change in the applicable 
criteria for rating skin diseases effective August 2002, 
subsequent to the issuance of the last SSOC in November 2001, 
and the need for medical findings responsive to the former 
and revised rating criteria, the Board finds that this case 
must be remanded so that the RO can arrange for the veteran 
to undergo further VA dermatological examination, and to 
thereafter readjudicate the claim under both the former and 
revised applicable criteria.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, will result in a 
denial of the increased rating claim.  See 38 C.F.R. § 
3.655(b) (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
and death of an immediate family member.  Id.   If the 
veteran does not report for the scheduled examination, the RO 
must obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to him 
and his representative by the pertinent VA medical facility 
at which it was to have been conducted.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records.  In 
this case, the record indicates ongoing treatment of the 
veteran for several disorders at the VA Medical Center (VAMC) 
in Pittsburgh, Pennsylvania.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding medical records from that facility from January 
2001 to the present time, following the procedures set forth 
in 38 C.F.R. § 3.159.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  In this regard, the Board notes that, in an August 
2001 letter, the RO requested the veteran to provide further 
information and/or evidence to support his claim within 60 
days of the date of the letter, consistent with the 
provisions of 38 C.F.R. § 3.159(b)(1) (providing for a 30-day 
response period).  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008,      -7009, -7010 
(Fed. Cir. Sept. 22, 2003), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the response 
period contained in 38 C.F.R. § 3.159(b)(1) short of the 
statutory one-year period provided for response as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit found that the period short of 1 year provided in 
38 C.F.R. § 3.159(b)(1) to respond to a duty to notify under 
the VCAA is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

The Board finds that the 60-day period for response provided 
in this case is likewise misleading.  Therefore, since this 
matter is being remanded for additional development and 
readjudication, the Board finds that the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested before the RO will make a decision in the claim.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  The SSOC issued to the veteran and his 
representative that explains the bases for the RO's 
determinations must include citation to any additional legal 
authority considered-specifically, pertinent legal authority 
implementing the VCAA (i.e., 38 C.F.R. §§ 3.102 and 3.159 
(2003)), and the  revised applicable criteria for rating skin 
diseases under 38 C.F.R. § 4.118, DCs 7800-7833. 

While the Board regrets that another remand of this matter 
will further delay a final decision, such action is necessary 
to ensure that the appellant is afforded full due process of 
law.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should request that the 
Pittsburgh VAMC  furnish copies of all 
records of treatment and/or evaluation of 
the veteran from January 2001 up to the 
present time.  The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA dermatological 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  Unretouched color 
photographs of the veteran's forehead 
scarring should be made.  

The examiner should describe the 
manifestations of the veteran's shell 
fragment wound scars in accordance with 
pertinent rating criteria for evaluation 
of the condition.  Specifically, the 
examiner should state whether the scars 
to the veteran's head are disfiguring 
and, if so, whether such disfiguration is 
moderate, severe or completely 
disfiguring.  The examiner should also 
state whether, with respect to any 
disfigurement, there is visible or 
palpable tissue loss and either gross 
distortion or asymmetry of two features 
or paired sets of features.  It should be 
noted whether the surface contour of the 
head scars are elevated or depressed on 
palpation, adherent to underlying tissue 
and hypo- or hyper- pigmented.  The 
length and width of all of the scars 
should be noted as well as the area of 
the scars in terms of square inches.  
Also, the examiner should indicate 
whether the scars are deep (with 
underlying soft tissue damage) or 
superficial (not associated with 
underlying soft tissue damage), and 
whether they cause limited motion; are 
poorly nourished, with repeated 
ulceration; or are tender and painful on 
objective demonstration.  

All examination findings, together with 
the complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.  The color 
photographs requested should be 
associated with the examination report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examination sent to him and 
his representative by the pertinent VA 
medical facility at which it was to have 
been conducted.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.    
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's decision in PVA v. Secretary, 
as well as 38 U.S.C.A. § 5103 (West 2002) 
and any other applicable legal 
precedent.    

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 10 percent for 
postoperative left forehead scarring on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655 as 
appropriate.  Otherwise, the RO should 
specifically consider the former and 
revised applicable criteria for rating 
skin diseases under 38 C.F.R. § 4.118, 
DCs 7800-7833.  

9.  In the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (which includes citation 
to the provisions of 38 C.F.R. §§ 3.102 
and 3.159 (2003) and the revised 
applicable criteria for rating skin 
diseases under 38 C.F.R. § 4.118, DCs 
7800-7833, as well as clear reasons and 
bases for its determinations), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


